Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim limitations “mesh member” and “control unit” are not interpreted under 112(f) because “mesh” is structural, and because the control unit is interpreted as a processor or computer programmed to perform the claimed steps, and thus the claims themselves have sufficient “structure” (programming) to perform the claimed functions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “a mesh member…configured to move close to and away from the bottom portion while a side surface thereof….” It is unclear whether ‘thereof’ refers to the mesh member of to the bottom portion. The specification, Par. 0021, recites that it is the side surface of the mesh member in contact with the inner cylinder, so this is how the claims are interpreted, but Applicant is requested to clarify this in the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over St Germain et al. (US 2014/0170280 A1, hereinafter “St Germain”) in view of Babaev (US 2008/0032030 A1) and further in view of Studor et al. (US 2012/0156337 A1, hereinafter “Studor”).
Regarding claim 1, St Germain discloses a beverage extraction device  (Fig. 1 and Par. 0002) comprising: 
a cylinder (30), having a bottomed cylindrical shape (described as cylindrical in Fig. 1 and Par. 0034), having a lower-surface opening (outlet 34) which is closed with a 5bottom portion (defined as the lower wall of chamber 30 plus “plug” 68, together) thereof (closed with element 68 of the bottom portion) , the bottom portion being made of metal (Par. 0034 describes how all of element 30 can be made of “metal alloy[]”); 

    PNG
    media_image1.png
    342
    510
    media_image1.png
    Greyscale

a mesh member (filter 46), having a disk shape (Fig. 1), having a plurality of through holes formed therethrough (Par. 0039), configured to move close to and away from the bottom portion (moved by the movement of piston 40, Par. 0041, to which it is attached) while a side 10surface thereof is in contact with an inner surface of the cylinder (the piston “abuts against the inner surface 32 and can move within the chamber 30 while keeping this contact,” Par. 0036) to extract beverage from beverage raw material and hot water, that have been fed through an upper-surface opening of the cylinder (Figs. 7), so that the extracted beverage is discharged through an extraction passage (spout 62, Fig. 4) connected to the 15bottom portion (Fig. 1).
St Germain further discloses the movement of the piston/mesh member being driven by a motor 54, which is located on the bottom portion (note that “on” does not require it to be located directly on; rather, it is located on the piston which is in turn located on the bottom portion; thus, the motor is located on the bottom portion), and the system being configured, when a cleaning instruction is given, to drive the motor in a state where hot water is stored in the cylinder to cause the mesh member to move close to and away from the bottom portion Figs. 8A-8C which describe cleaning as indicated in Par. 0028, show the piston moving the mesh member close to and away from the bottom portion).
St Germain fails to disclose an ultrasonic vibrator, and is silent regarding a control unit.
Regarding the ultrasonic vibrator, Babaev discloses, in a beverage extraction device (Fig. 6 and Par. 0027) having a cylinder with a bottom portion and mesh member (16), an ultrasonic vibrator (3, described as an “ultrasonic transducer” that emits energy to cause ultrasound vibrations, in Par. 0029 and 0036). The advantage of the ultrasonic vibrator is that it improves the flavor extraction from the coffee substance (Babaev Par. 0012) and also destroys harmful microorganisms, thus having a sanitizing effect (Babaev Par. 0013). Thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of St Germain by attaching, to the bottom portion of St Germain’s cylinder, in the vicinity of the motor (such as beside the motor, or on the stem of the piston in St Germain), an ultrasonic vibrator as taught by Babaev in order to improve flavor extraction during brewing and provide a sanitizing effect during both brewing and cleaning.
Regarding the control unit, Studor teaches, in a beverage extraction device (Par. 0003), 
a control unit (“master controller 126,” Par. 0053) configured to, when a cleaning instruction is given, drive an ultrasonic vibrator to apply ultrasonic waves (Par. 0140: “the cleaning process...may include…ultrasonic processes.”) (Note that “to hot water” constitutes the intended use of the device, and the device of Studor is capable of such use). The advantage of having a control unit is that it allows the process to be initiated and controlled, and “may adaptively apply various process accelerators” such a ultrasonic energy in order to “achieve a desired qualitative or quantitative characteristic for a brewed beverage,” (Studor Par. 0007). It 
Regarding claim 2, St Germain discloses a beverage extraction device  (Fig. 1 and Par. 0002) comprising: 
a cylinder (30), having a bottomed cylindrical shape (described as cylindrical in Fig. 1 and Par. 0034), having a lower-surface opening (outlet 34) which is closed with a 5bottom portion (defined as the lower wall of chamber 30 plus “plug” 68, together) thereof (closed with element 68 of the bottom portion) , the bottom portion being made of metal (Par. 0034 describes how all of element 30 can be made of “metal alloy[]”); 
a mesh member (filter 46), having a disk shape (Fig. 1), having a plurality of through holes formed therethrough (Par. 0039), configured to move close to and away from the bottom portion (moved by the movement of piston 40, Par. 0041, to which it is attached) while a side 10surface thereof is in contact with an inner surface of the cylinder (the piston “abuts against the inner surface 32 and can move within the chamber 30 while keeping this contact,” Par. 0036) to extract beverage from beverage raw material and hot water, that have been fed through an upper-surface opening of the cylinder (Figs. 7), so that the extracted beverage is discharged through an extraction passage (spout 62, Fig. 4) connected to the 15bottom portion (Fig. 1).
St Germain further discloses the movement of the piston/mesh member being driven by a motor 54, which is located on the bottom portion (note that “on” does not require it to be located directly on; rather, it is located on the piston which is in turn located on the bottom portion; thus, the motor is located on the bottom portion), and the system being configured to, when a cleaning instruction is given, cause the mesh member to be disposed 10at a predetermined cleaning position that is separated by a predetermined distance from the bottom portion (Fig. 8B and Par. 0065: in this cleaning step, the piston is “upwardly displaced…so that a certain volume of cleaning fluid 98 can pass through the filter,” the predetermined distance thus being determined by the “certain volume” of fluid. Note that this paragraph refers to “Fig. 10B” but this is an error and should recite “Fig. 8B” as there is no figure 10) in a state where the hot water is stored in the cylinder (Fig. 8).
St Germain fails to disclose an ultrasonic vibrator, and is silent regarding a control unit.
Regarding the ultrasonic vibrator, Babaev discloses, in a beverage extraction device (Fig. 6 and Par. 0027) having a cylinder with a bottom portion and mesh member (16), an ultrasonic vibrator (3, described as an “ultrasonic transducer” that emits energy to cause ultrasound vibrations in Par. 0029 and 0036). The advantage of the ultrasonic vibrator is that it improves the flavor extraction from the coffee substance (Babaev Par. 0012) and also destroys harmful microorganisms, thus having a sanitizing effect (Babaev Par. 0013). Thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of St Germain by attaching, to the bottom portion of St Germain’s cylinder in the vicinity of the motor (such as beside the motor, or on the stem of the piston in St Germain), an ultrasonic vibrator as taught by Babaev in order to improve flavor extraction during brewing and provide a sanitizing effect during both brewing and cleaning.
Regarding the control unit, Studor teaches, in a beverage extraction device (Par. 0003), 
“master controller 126,” Par. 0053) configured to, when a cleaning instruction is given, drive an ultrasonic vibrator to apply ultrasonic waves (Par. 0140: “the cleaning process...may include…ultrasonic processes.”) (Note that “to hot water” constitutes the intended use of the device, and the device of Studor is capable of such use). The advantage of having a control unit is that it allows the process to be initiated and controlled, and “may adaptively apply various process accelerators” such a ultrasonic energy in order to “achieve a desired qualitative or quantitative characteristic for a brewed beverage,” (Studor Par. 0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of St Germain-Babaev by adding to the device a control unit as taught by Studor, one programmed to drive the ultrasonic vibrator to cause the motion previously disclosed in St Germain as modified by Babaev, in order to adaptively control the process and achieve a desired quality or characteristic of the brewed beverage.
Regarding claims 3 and 4, St Germain discloses the cylinder is entirely made of metal.  (Par. 0034 describes how all of element 30 can be made of “metal alloy[]”). If the plug is also considered to be part of the cylinder (as it is considered part of the bottom portion), then making the plug of metal also would have been obvious to one having ordinary skill in the art before the effective filing date, because metal is a recognized heat-stable, food-safe material and forming the plug of metal amounts to a choice of one material from a limited list of suitable materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Accumanno, Bunge, Maurer, Hsu, Peterson, Figura, and Lee (all made of record) each disclose the use of ultrasonic vibration to improve the performance of a beverage extraction device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761